DETAILED ACTION
This office action is in response to communication filed on 17 December 2021.

Claims 18 – 34 are presented for examination.

The following is a FINAL office action upon examination of application number 17/105564.  Claims 18 – 34 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the response filed 17 December 2021, Applicant amended claims 18, 24, and 29.  Applicant cancelled claims 1 – 17.

Amendments to claims 18, 24, and 29 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 18 – 34 are maintained.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims do not set forth or describe abstract ideas without significantly more.  Examiner respectfully disagrees. Examiner states “being related to sales” in Applicant’s own specification to solidify the point that these claims describe sales activity or behavior, which is part of certain methods of organizing human activity defined as an abstract idea in the Guidance from January 2019 and October 2019 Update. Those data points Applicant refers to are sales performance records, and it does not matter what problem Applicant is trying to solve.  What is important is the claims and what they are directed towards.  While it is true that key performance indicators can apply to any manner of performance of people, but that still falls firmly into certain methods of organizing human activity. The claimed dashboard is not rooted in computer technology, because there is no claim to graphical user interfaces or any problem technically with them.  The dashboard is not further defined and could be merely a simple display.  Regardless, with respect to possible integration of an exception into a practical application, improvement to other technology or technical field, of applying beyond generally linking the judicial exception to a particular technological environment, this does not take place in Applicant’s claims.  The dashboard is an additional element, and Examiner did not state that it was part of the abstract idea. The dashboard is analyzed to determine if it contributes to a possible practical application, but instead it is claimed as a simple display of data. Applicant incorrectly describes otherwise manual steps of labeling and organizing data as a technical improvement.  There is no improvement to displays to show different numbers of data points. That is not a technological solution, and although Applicant may feel that it solves their business problem, that is not a practical application. Adding annotations is certainly not an improvement to computer functionality as it has existed for decades, so this argument is not persuasive. In the manner that Applicant arranges or manipulates annotations in the instant claims is not technology dependent, so there does not appear to be an improvement to technology.  Rather, it seems as though computing technology is merely applied to the otherwise abstract idea. Annotations such as those claimed further do not require technology to be carried out, which adds to the subject matter ineligibility argument.  These limitations have been analyzed individually and as a whole, and it is clear that the 35 U.S.C. 101 rejection is properly applied.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite retrieving business values, deriving intermediate values corresponding to business values, creating an intermediate table with values and dimension categories that are hierarchically related with two date dimension categories corresponding to different intermediate value groups, deriving key performance indicator values corresponding to intermediate values, storing annotations associated with date dimension category, storing date range for which annotation should be displayed, and rendering dashboard for display based on whether dates are consolidated. The dependent claims recite inputs possible to use and particulars of rendering a display.  The classification or annotation of data based on date range is particularly described as 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623